Citation Nr: 1526510	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, variously characterized as an anxiety disorder; major depressive disorder; schizotypal personality disorder; schizoaffective disorder, depressed or bipolar type; and/or, paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 2001 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for the Veteran's claimed psychiatric disorder.  The Veteran timely appealed this decision.

The Board notes that this case stems from an original denial in an April 2002 rating decision which denied service connection for claimed major depressive, anxiety, and personality disorders, which was noted as being a schizotypal personality disorder during service.  Thus, the Board concludes that the claim currently on appeal is the same claim as denied in the April 2002 rating decision, and the Board has therefore broadened the characterization of that claim as above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199 (2009) (Court specifically addressed the issue of whether the issue on appeal was a new claim or a request to reopen a previously denied claim, which included a new test looking to how broadly the RO adjudicated the scope of the prior claim).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2014; a transcript of that hearing is associated with the claims file.



FINDINGS OF FACT

1.  New evidence that tends to substantiate the claim of service connection for a psychiatric disorder, has been received since a final August 2005 rating decision that denied reopening service connection for that claimed disorder.

2.  The Veteran is presumed sound on his entrance into military service, as he was psychiatrically normal on enlistment examination in June 2000.

3.  The Veteran was diagnosed with schizotypal personality disorder in September 2001, during military service, and was administratively discharged from military service in November 2001 as a result of that diagnosis.

4.  The Veteran was shown to have psychotic symptoms during VA treatment within 2 week of discharge from service, and was differentially diagnosed with major depressive disorder with psychotic features, paranoid schizophrenia, or schizoaffective disorder in December 2001.

5.  The Veteran's current psychiatric/psychotic disorder, usually characterized as a schizoaffective disorder or paranoid schizophrenia, is shown to have been incurred in order within one year of his discharge from service, and has been chronic and continuous since that time.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria establishing service connection for a psychiatric disorder, usually characterized as a schizoaffective disorder or paranoid schizophrenia, have been met.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the favorable decision to reopen the claim and to award service connection for a psychiatric disorder, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Historically, the Veteran was discharged from military service in November 2001, by reason of a personality disorder, as noted on his Form DD-214.  In November 2001, the Veteran filed his initial claim for service connection for a psychiatric disorder, which was denied in an April 2002 rating decision.  The Veteran was informed of that decision in an April 2002 notice letter.  No notice of disagreement was received with respect to that rating decision.  

The Veteran submitted a claim to reopen service connection for a psychiatric disorder in June 2004; the AOJ denied reopening that claim in a September 2004 rating decision.  After submitting additional evidence, the AOJ again denied reopening service connection for a psychiatric disorder in an August 2005 rating decision; he was informed of that decision in an August 19, 2005 letter.  

The Veteran submitted a notice of disagreement with that August 2005 rating decision in September 2005.  The AOJ issued a November 2005 statement of the case which continued to deny reopening of his psychiatric claim.  The Veteran did not submit a timely substantive appeal, VA Form 9, but instead appears to have merely submitted a December 2003 psychiatric evaluation which was already of record at the time of the issuance of the statement of the case.

Instead, the Veteran's next correspondence in October 2006 indicated that he wished to reopen his claim, though he did not indicate which claim he would like to have reopened.  The AOJ sent him a November 2006 letter attempting to clarify which disorder he was claiming disability compensation benefits for.  The Veteran failed to respond to that letter.  Finally, the Veteran submitted a March 5, 2010 claim to reopen service connection for his psychiatric disorder, from which this appeal stems.

As no new and material evidence was received during the appeal period remaining following the issuance of the November 2005 statement of the case-within one year of the August 2005 notification letter, which would be prior to August 19, 2006-the August 2005 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  

Likewise, as the Veteran did not timely submit a substantive appeal, VA Form 9 following the November 2005 statement of the case, the August 2005 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.202, 20.1103 (2014).  New and material evidence is therefore required to reopen the claim of service connection for a psychiatric disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the August 2005 rating decision, the Veteran has submitted several private treatment records documenting several hospitalizations for his psychiatric disorder, which is characterized generally either as a schizoaffective disorder or paranoid schizophrenia.  

The Veteran additionally testified in his September 2014 hearing that his psychiatric disorder is a result of his military service; he stated that he was fine prior to military service and that his anxiety and other psychiatric symptoms began during service as a result of his personal interactions with the members of his unit.  He additionally argued on appeal that it was his belief that his personality disorder was misdiagnosed and that the symptoms present during service were the initial manifestations of his current psychiatric disorder; he particularly questioned whether the treatment he received during service was adequate and prolonged enough to make an informed diagnosis.  

Based on the evidence received since the August 2005 rating decision, particularly the Veteran's testimony in September 2014, the Board must find that new and material evidence which tends to substantiate the Veteran's claim of service connection for a psychiatric disorder has been received, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

While the Board has reopened the claim, the inquiry in this case does not end there.  Based on its review of the claims file, the Board finds that service connection for a psychiatric disorder, usually characterized as a schizoaffective disorder or paranoid schizophrenia, is warranted at this time.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and psychoses becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Turning to the evidence of record, the Veteran is shown to be psychiatrically normal on his June 2000 enlistment examination, and he denied any psychiatric symptomatology on his report of past medical history at that time.  The Board therefore finds that the Veteran is presumed sound on his entrance into military service in April 2001.  See 38 U.S.C.A. § 1111 (West 2014).

The Veteran's June 2001 examination demonstrates similar findings as noted in the June 2000 enlistment examination and report of medical history.  In July 2001, the Veteran was treated for complaints of claustrophobia while touring a submarine and was diagnosed with claustrophobic traits.  He wanted to be re-evaluated for submarine duty in August 2001.  However, 8 day later, the Veteran was treated for having "multiple personality disorder," after telling a JAG officer that he was Jesus Christ.  After examination in September 2001 to rule out malingering, the Veteran was diagnosed with claustrophobic traits and schizotypal personality disorder; his personality disorder was considered so severe that he was recommended for quick administrative separation due to his being a suicide risk or a risk to others.  

The Veteran's November 2001 separation examination noted a schizotypal personality disorder, which was considered disabling.  The Veteran reported having frequent trouble sleeping, depression or excessive worry, and nervous trouble on his report of medical history at that time; the examiner related those symptoms to his schizotypal personality disorder.  The Veteran was separated from service by reason of his personality disorder, as noted on his Form DD-214.

Within two weeks of discharge from service, the Veteran began seeking treatment for his psychiatric symptoms at VA.  In November 2011, the Veteran was noted as having psychotic symptoms of recent onset and that Risperdal was effective in decreasing the intensity of his present illness.  

In December 2001, the Veteran was diagnosed with "Major depression with psychotic features vs. Paranoid schizophrenia vs schizoaffective d[is]o[rder], depressed."  In January 2002 and April 2002 treatment records, the Veteran was diagnosed on Axis I with major depressive disorder, mild to moderate, recurrent, and an anxiety disorder; on Axis II he was diagnosed with a personality disorder not otherwise specified.  However, by September 2002, the Veteran's Axis II diagnosis of a personality disorder was relegated to being "by history," instead of an active diagnosis.  That September 2002 treatment record additionally noted that the Veteran's medication regimen effectively ended his psychotic features and decreased his anxiety.  

The Veteran has submitted several private treatment records documenting multiple hospitalizations for his psychiatric disorder, usually characterized as schizoaffective disorder or paranoid schizophrenia.  The Veteran is generally shown to need hospitalization after he has stopped taking his medication regimen.  

No VA psychiatric examination of the Veteran has ever been performed in this case.  

However, in light of the Veteran's current diagnosis of paranoid schizophrenia or a schizoaffective disorder, and the differential diagnosis of disorders or a depressive disorder with psychotic features in December 2001, the Board finds that (a) the Veteran is currently diagnosed with a psychotic disorder, and (b) that disorder was made within one year of his discharge from military service, in December 2001.  

Moreover, it appears that the Veteran's psychotic features began during military service, as demonstrated by the Veteran's September 2001 statements that he is Jesus Christ and the diagnosis of a schizotypal personality disorder.  As the evidence demonstrates, the VA doctors treating the Veteran clearly did not diagnose the Veteran with a multiple personality or schizotypal personality disorder, but rather linked the Veteran's psychotic features to separate psychotic disorders aside from any personality disorder that he may have had.  By September 2002, however, it appears that the Veteran's VA doctor did not even think that he warranted a personality disorder diagnosis anymore, and relegated that diagnosis to a "by history" designation.  

What the Board is left with in this case is an overwhelming amount of evidence that appears to demonstrate that those symptoms initially manifested during military service, and in order to expedite the Veteran's separation from service, was mischaracterized as a personality disorder rather than a psychiatric disorder.  The Board, however, notes that this is merely conjecture on the Board's part and is not a medical opinion.

Regardless of the Board's conjecture with regards to the validity of the schizotypal personality disorder diagnosis during service, the evidence is clear that the Veteran has a current diagnosis of a schizoaffective or paranoid schizophrenia disorder, and that a diagnosis of such, while differential in nature in December 2002, appears to the Board to be chronic and continuous since a month of his discharge from service.  As such, the Veteran's current psychotic disorder was initially manifested, if not clearly diagnosed, within one month of his discharge from service.  

In light of that evidence, the Board finds that presumptive service connection is warranted for the Veteran's psychiatric disorder, usually characterized as a schizoaffective disorder or paranoid schizophrenia, as such is shown to have been incurred during service or within one year of discharge therefrom.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder is reopened.

Service connection for a psychiatric disorder, usually characterized as a schizoaffective disorder or paranoid schizophrenia, is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


